Citation Nr: 0120976	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  93-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to the appellant's service connected 
psychiatric disorder.

2.  Entitlement to service connection for cardiovascular 
disease claimed as secondary to the appellant's service 
connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1963 to 
December 1964.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of an April 1992 rating 
decision issued by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veteran Affairs (VA) in which the RO 
denied service connection for hypertension and for 
cardiovascular disease, each claimed as secondary to a 
service connected psychiatric disorder.  The appellant also 
appealed the Board's November 1999 denial of these two claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2000, based on a Joint Motion for Remand by 
the parties, the Court vacated the November 1999 Board 
decision and remanded the case to the Board.  The Board, in 
turn, remanded the case to the RO for additional development; 
the RO has now returned the case to the Board for appellate 
review.

The Board notes that the appellant changed representatives 
after the case was transferred from the RO to the Board.  
However, this change of representation took place within 
ninety days after the transfer of the case; the Board was 
given written notice within approximately a month after the 
transfer.  Thus the provisions of 38 C.F.R. § 20.1304(a) have 
essentially been met.  While the appellant's former 
representative made a request, in May 2001, for a medical 
opinion pursuant to 38 C.F.R. § 20.901, the appellant had 
already retained an attorney to represent him in this case 
and no such request has been made by said attorney.

In May 2001, the Board sent a letter asking the appellant to 
clarify his wishes concerning a personal hearing.  The 
appellant's reply was received in June 2001.  He indicated 
that he did not want to appear at a hearing.  Accordingly, 
any outstanding hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant does not have a current hypertension 
disability that is due to his service connected psychiatric 
disorder.

3.  The appellant does not have a current cardiovascular 
disease disability that is due to his service connected 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  No current hypertension is proximately due to, the result 
of, or aggravated by a service-connected psychiatric 
disability.  38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.303(a), 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  No current cardiovascular disorder is proximately due to, 
the result of, or aggravated by a service-connected 
psychiatric disability.  38 U.S.C.A. § 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. §§ 3.303(a), 3.310 (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently suffers from 
hypertension and cardiovascular disease that developed 
secondary to his service connected psychiatric disorder.  The 
appellant has reported that he has suffered from hypertension 
and cardiovascular disease for many years.  A review of his 
service medical records does not reveal any evidence of 
hypertension or cardiovascular disease.  

The appellant testified during his February 1999 RO hearing 
that he has been taking high blood pressure medicine since 
the 1960s and that the stress associated with the nervous 
condition that he developed in service has caused his 
longstanding hypertension condition.  He also stated that his 
subsequent need for open-heart surgery was related to his 
nervous condition.  He testified that his psychiatrist has 
told him that there is a relationship between his nervous 
condition and his hypertension and heart problems.  

After a careful review of the evidence of record, the Board 
finds that the appellant's claims for secondary service 
connection for hypertension and cardiovascular disease are 
not supported by the evidence of record, and that, 
accordingly, as explained in detail below, the claims fail.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the VCAA.  The rating 
decision, the Statement of the Case (SOC), and the 
Supplemental Statements of the Case (SSOC) notified the 
appellant and his representative of the evidence necessary to 
substantiate the claims, the evidence that had been received 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant records have been obtained, including private 
medical treatment records and VA records.  The appellant has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The case was remanded, in March 1995, in part for 
clarification of the opinion from the appellant's private 
psychiatrist.  The appellant's wife reported, in May 1995, 
this doctor had retired and that she was unable to get any 
other information from him.  In November 2000, the appellant 
wrote the RO and said that the two doctors that the RO had 
asked for records from in November 2000 were no longer 
practicing medicine.  A VA Form 119, dated in January 2001, 
indicates that the appellant had been contacted by the RO and 
that he said that he had not seen the doctors in question in 
the past year and that he had no additional information to 
send to the RO.  

The RO has obtained all relevant medical evidence identified 
by the appellant, has scheduled him for the necessary medical 
examinations and obtained medical opinions in order to make a 
determination herein.  The Board concludes, therefore, that 
no prejudice to the appellant will occur by the Board's 
consideration of his case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098 (2000) (to be 
codified at 38 U.S.C. §5107).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated and the fact that 
the RO did not consider the case under VCAA and VA guidance 
issued pursuant to VCAA.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The RO provided the appellant with the pertinent 
evidentiary development which was subsequently codified by 
VCAA.  In addition to performing the pertinent development 
required under VCAA, the RO notified the appellant of his 
right to submit evidence.  It would not breach his rights 
under VCAA for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his attorney has 
asserted that the case requires further development or action 
under VCAA.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

Review of the medical evidence of record reveals the 
existence of a medical opinion that supports the appellant's 
claims.  A private psychiatrist written statement, dated in 
November 1992, states that the appellant, "as a direct and 
proximate consequence of deteriorating service-connected 
mental illness" developed hypertension in 1985, and had 
heart attacks in 1991 and 1992.  The psychiatrist did not, 
however, provide any basis for this opinion.  Moreover, there 
is no evidence offered as to how this process of causation 
occurred, nor was it explained how the hypertension or 
coronary disease was being made permanently worse, if it was.

The possibility of a relationship between an anxiety disorder 
and a heart condition was raised by additional evidence 
submitted by the appellant; specifically the April 1998 
HARVARD HEALTH LETTER on the link between stress and heart 
disease and hypertension and reference to a document by a Dr. 
Moss concerning PTSD and its causative role in the 
development of hypertension referenced in the May 2001 
informal hearing presentation.  The Board notes that the 
Court has held that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).

Thus, the Board finds that the opinion articulated by Dr. 
Moss in the extract from his study would not appear to meet 
the standard set forth in Wallin because it does not delve 
into an association between the appellant's non-PTSD 
disability and his currently demonstrated hypertension and 
coronary artery disease.  Likewise, the HARVARD HEALTH LETTER 
proffered by the appellant is not regarded as competent 
evidence as it does not apply the specific facts to this 
specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
In any case, this material also raises the question of 
whether the stress associated with the police dispatch job 
held for ten years by the appellant is etiologically linked 
to his current hypertension and coronary artery disease.

The evidence of record also includes the initial evaluation 
report generated in February 1987 by the same private 
psychiatrist who, in November 1992, found an etiologic 
relationship between the appellant's psychiatric disorders 
and his cardiovascular disorders.  The psychiatrist noted the 
appellant's work history and stated that the appellant had 
worked for nine years, until November 1986, as a police 
dispatcher.  The psychiatrist further stated that 
"gradually, his very stressful occupation started to 'get 
him down' to the extent that he was unable to continue 
working and had to be placed on sick leave."  The 
psychiatrist noted that the appellant smoked two packs of 
cigarettes per day, that he had high blood pressure and that 
his mother had died of a heart attack at the age of sixty-
nine.  

The appellant had been referred to that psychiatrist by a 
local neurologist.  A doctor's note by that neurologist, 
dated in November 1986, states that the appellant complained 
of increasing anxiety over the past six months and that he 
said he would get an emergency call, then his headaches and 
heart rate would increase and the anxiety would last for 
hours.  The neurologist noted that the appellant was a smoker 
and that he had borderline hypertension.

The appellant sought VA outpatient treatment in January 1987.  
He was described as appearing tense, anxious and preoccupied 
with his somatic complaints (headaches).  He said that his 
job was too much pressure and too much aggravation to his 
headaches.  He further stated that he had been out of work 
for three months and felt more relaxed, although the 
headaches persisted.

A February 1987 written statement from a friend of the 
appellant who had served in the same police department in the 
same job as dispatcher indicated that the job of police 
dispatcher was by far the most stressful job he ever had.  He 
pointed out that there was no room for error in that 
dispatchers were involved in life-and-death situations every 
day.  He also pointed out that on evening and overnight 
shifts the dispatcher was the only person in the building and 
had to handle all sorts of stressful situations.

The report from the psychological evaluation conducted at the 
Psychiatric Clinic in February 1987 indicates that the 
appellant had had stress situations both at home and on the 
job.  The psychologist described the appellant's job as "a 
poorly paid 'pressure cooker' type of job."  The 
psychologist also stated that "years of this type of 
emotional pressure evidently have taken a severe toll on this 
man's abilities to handle his emotions in a stress 
situation."  Serious somatic problems, identified by the 
psychologist as "high blood pressure, ulcers, etc.," were 
said to "appear to be the overt problem shown as a result of 
extreme stress and resulting decompensation" and to be 
"interfering with his capacity to adapt."

The appellant sent a letter to one of his Congressional 
Representatives in August 1988; he reported that he was 
receiving disability retirement checks from his police job.  
The appellant also said that his "nervous disorder was 
aggravated by my ten years of aggravation while at the Police 
Department."

The evidence of record includes treatment records from the 
Main Street Health Center dated between 1994 and 1998.  A 
letter dated in May 1995 from a doctor at that facility 
stated that the physician had been treating the appellant 
since July 1994, and that the appellant's psychiatric 
illnesses had contributed to his multiple medical problems 
and that the appellant's poor compliance with medical 
regimens and dietary restrictions continued to place him at 
increased risk for another cardiovascular insult.  The 
physician did not elaborate on how the appellant's poor 
compliance was reflected clinically or how, out of all the 
reasons patients have for noncompliance, the appellant's 
noncompliance was due to his service-connected psychiatric 
disorder.

Review of these treatment records reveals that the appellant 
was treated for a variety of medical conditions over the four 
years.  The appellant's anxiety condition was only mentioned 
approximately once per year, as was a prescription for 
Ativan.  These records include no mention of the anxiety 
having any adverse or untoward effect on any of his other 
diagnosed medical conditions, nor is there any mention of how 
treatment for the cardiac conditions should include control 
of the appellant's anxiety symptoms.  On the other hand, 
there is discussion of how the appellant needed to stop 
smoking and start exercising in order to treat his cardiac 
conditions.  For example, a March 1995 letter from a 
cardiologist at the Oak Hill Community Medical Center stated 
that, from a cardiac standpoint, the appellant was doing 
quite well and that his prognosis was pretty good.  The 
cardiologist did, however, advise the appellant's doctor that 
the appellant's complaints of fatigue could be due to the 
beta-blocker and that an exercise and weight reduction 
program would improve his energy levels.  The importance of 
discontinuing tobacco usage was also pointed out to the 
appellant by the cardiologist.

Between 1994 and 1998, the appellant was admitted to private 
hospitals on several occasions: in June 1996, July 1997, 
October 1997, twice in January 1998, and twice in March 1998.  
The admission, consultation and discharge reports of record 
associated with these various hospitalizations include 
discussions of the appellant's past medical history, current 
diagnoses and current medications.  For example, when the 
appellant was admitted, in June 1996, with a diagnosis of 
bilateral carotid stenosis, there is no mention whatsoever of 
the existence of any psychiatric disease.  It was noted that 
the surgical recommendation for a bilateral carotid 
endarterectomy was explained to the appellant who understood 
and agreed.  There is no evidence that the appellant was ever 
given a psychiatric diagnosis on admission or at discharge or 
any time in between, or that his ability to consent to any 
type of surgical procedure was hampered in any way by 
psychiatric symptomatology.  Furthermore, a prescription for 
Wellbutin was noted on only one discharge summary and a 
prescription for Ativan was noted on only one discharge 
summary and on only one admission report.  

In addition, the July 1997 discharge note states that, given 
the appellant's "risk factors of cigarette smoking, 
hyperlipidemia, hypertension and diabetes mellitus, it is 
felt that he was at high risk for coronary artery disease."  
(The Board notes an April 1980 VA examination report in which 
the appellant was noted to smoke three packs of cigarettes 
per day and that he had done so for the last 20 years, as 
well as the January 1998 admission note from Adena Health 
System that indicated that the appellant, who had been 
smoking for more than 40 years, was currently smoking less 
than a pack a day.)  A consultation report produced during 
the July 1997 hospitalization stated that the appellant 
denied noncompliance with diet or medications and that he 
continued to smoke.

The appellant underwent a VA psychiatric examination in May 
1995.  He verbalized paranoid ideation, auditory and visual 
hallucinations, delusions in regard to service in Vietnam, 
strong feelings of hopelessness, vague suicidal ideation and 
preoccupation with his medical disabilities.  He complained 
of sleep disturbance, low appetite, lack of energy, shortness 
of breath, chest pains, poor memory, poor concentration and a 
short temper.  The examiner stated that the appellant was 
unshaved, made poor eye contact, was occasionally tearful and 
markedly depressed.  The examiner rendered an Axis I 
diagnosis of schizoaffective disorder, depressed type.  

Five months later, in October 1995, a VA field examiner went 
to the appellant's house and spoke with both the appellant 
and his spouse; the field examiner described each as being 
clean, well-dressed and neat.  The examiner said that the 
appellant seemed to be a pleasant and reasonable individual.  
The appellant readily recognized the field examiner, gave a 
warm greeting, spoke quietly and answered all questions about 
his finances extemporaneously.  He stated that his activities 
were greatly restricted by his heart condition and that he 
and his wife would buy their grandchildren gifts and take 
them out to eat in restaurants.  He also said that he spent 
most of his time in his home and that he had pretty much 
stopped taking weekend vacation trips.  The field examiner 
concluded that the appellant was able to mange his own 
finances without assistance and noted that he had previously 
recommended this action on two occasions.

In October 1997, a VA doctor rendered an opinion concerning 
the etiology of the appellant's hypertension and coronary 
artery disease.  The doctor stated that the appellant's 
hypertension and coronary artery disease were not directly 
due to his psychiatric disability.  The doctor stated that 
the risk factors for developing coronary artery disease 
include diabetes, hypertension, smoking and 
hyperlipoproteinemia and that the appellant's service-
connected psychiatric disability was not a risk factor for 
developing coronary artery disease.  The VA physician further 
stated that, if the appellant's psychiatric disability caused 
his poor compliance with his medical regimen and dietary 
restrictions with resultant poor control of his diabetes and 
hypertension, then his psychiatric disability had some 
indirect contribution to his cardiovascular disease.  The VA 
doctor also pointed out that if the appellant's diabetes and 
hypertension had been under good control, then his mental 
condition was not a factor contributing to his cardiovascular 
disease.  

The medical evidence of records contains various private 
medical records dated between November 1986 and December 
1998, as well as the reports from VA medical treatment and 
examinations dated between October 1980 and October 1995.  
Review of these medical records reveals the following blood 
pressure results (date of result in parentheses):

136/84  (10/30/80);			144/84  
(10/23/96);
138/90  (11/20/86);			142/84  
(11/20/96);
144/96  (12/23/86);			152/86  
(3/10/97);
140/100  (1/19/87);			152/86  
(6/12/97);
140/102 & 130/90  (1/23/87);	144/88  
(7/12/97);
130/90  (2/14/95);			136/88  
(9/29/97);
130/80  (2/23/95);			118/82  
(12/29/97);
146/84  (2/24/95);			130/80  
(1/20/98);
140/80  (3/30/95);			175/110  
(1/31/98;
160/100  (5/4/95);			122/82  
(3/13/98);
130/70 & 130/84  (10/20/95);	146/90  
(3/17/98);
150/90  (10/30/95);			122/80  
(4/16/98);
152/88  (12/7/95);			128/94  (8/21/98);
142/88  (7/13/95);			136/86  (9/4/98); and
144/86  (9/16/96);			116/80  (12/11/98).
142/96  (9/26/96);

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id. at 448.  

In order to ascertain the level of disability due to 
hypertension, the regulations provide some guidance.  Under 
the old Diagnostic Code 7101 (in effect prior to January 12, 
1998), hypertensive vascular disease manifested by diastolic 
pressure readings predominantly 100 or greater warranted a 10 
percent disability rating and diastolic pressure readings 
predominantly 110 or more with definite symptoms of the 
disease warranted a 20 percent disability rating.  When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Under the amended Diagnostic Code 7101, hypertensive vascular 
disease manifested by diastolic pressure readings 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, warrants a 10 
percent rating.  Diastolic pressure readings predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

It is apparent from the medical evidence of record that the 
appellant has been on continuous medication for his 
hypertension.  Therefore, under the new Diagnostic Code 7101, 
the appellant would be assigned a 10 percent evaluation, if 
the hypertension were service-connected.  He would also be 
assigned a 10 percent evaluation under the old provision.  
Thus, the evidence of record must show some increase in 
disability above that level in order to demonstrate 
aggravation.  However, the evidence of record shows the 
appellant's blood pressure to have been under good control 
for a number of years, as evidenced by the blood pressure 
readings of record and the appellant's doctor's statement of 
February 1998 that his blood pressure was normal after 
medication changes, as well as the April 1998 letter from the 
appellant's doctor stating that the appellant looked well on 
examination and that his heart and lung examinations were 
unremarkable.  

While it is true that the appellant does occasionally 
experience increased blood pressure, there is no evidence of 
record that indicates that such episodes of increased blood 
pressure, whether caused by the service-connected psychiatric 
disability or by some other incident of everyday life, have 
resulted in additional disability (that is, that the 
hypertension has been aggravated).  The evidence of record 
reveals only transient elevations in blood pressure, not an 
increase in the level of disability attributable to 
hypertension.  These temporary exacerbations do not 
demonstrate increase in the underlying pathology such as to 
demonstrate aggravation.  See e.g. Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  The Board therefore cannot find that the 
appellant has suffered an aggravation of his hypertension 
that is etiologically related to, i.e., that it caused by, 
his service-connected psychiatric disability.  The Board 
concludes, therefore, that the preponderance of the evidence 
does not support the finding, in the sense that Allen 
represents, of a nexus between the alleged aggravation of 
hypertension and the service-connected psychiatric 
disability.

The same analysis can be made in regard to the appellant's 
diabetes mellitus.  Prior to June 6, 1996, a 20 percent 
evaluation was warranted for moderate diabetes mellitus with 
moderate insulin or oral hypoglycemic agent dosage and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  Moderately severe 
diabetes mellitus requiring large insulin dosage, restricted 
diet, and careful regulation of activities such as avoidance 
of strenuous occupational and recreational activities 
warranted a 40 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995).

Effective June 6, 1996, 38 C.F.R. § 4.119, Diagnostic Code 
7913 was amended.  Pursuant to the amended regulation, a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2000).

It is apparent from the medical evidence of record that the 
appellant has been on an oral hypoglycemic agent and a 
restricted diet for his diabetes mellitus.  For example, 
October 1995 VA cardiac examination indicates that the 
appellant had been provided with suggested diabetic and 
cardiac diets, although he did not gear closely to either of 
the diets and the January 1998 hospital discharge note lists 
a diagnosis of "non-insulin dependent diabetes" and 
indicates that the appellant's medications included 
glyburide, to be taken orally twice a day.  The evidence of 
record reflects no reported complications or hospitalizations 
as a result of diabetes mellitus.  Therefore, under the new 
Diagnostic Code 7913, the appellant would be assigned a 20 
percent evaluation, if the diabetes mellitus were service-
connected.  He would also be assigned a 20 percent evaluation 
under the old provision.  

Thus, the evidence of record must show some increase in 
disability above that level in order to demonstrate 
aggravation.  However, the evidence of record does not show 
that appellant's diabetes mellitus has resulted in any need 
for clinical intervention beyond the oral agents and diet 
restrictions that have been in place since he was diagnosed 
with diabetes in 1990, the onset date given in the November 
1992 letter of the appellant's psychiatrist.  For example, a 
May 1991 letter from the appellant's treating osteopath 
states that the appellant's medications included DiaBeta and 
the March 1998 hospital discharge summary indicated that the 
appellant was to take 5 milligrams of Glyburide daily.

There is no evidence of record that indicates that the level 
of control of blood sugar levels actually maintained by the 
appellant through the use of oral agents and some diet 
modification has resulted in additional disability (that is, 
that the hypertension or the coronary artery disease has been 
aggravated).  The evidence of record does not reveal an 
increase in the level of disability attributable to diabetes- 
there are no clinical findings of complications such as renal 
pathology, diabetic retinopathy or diabetic neuropathy and 
the therapeutic modalities of the clinical management of his 
disease have not changed for a number of years.  These facts 
do not demonstrate an increase in the underlying pathology 
such as to demonstrate aggravation.  See e.g. Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The Board therefore 
cannot find that the appellant has suffered an aggravation of 
his diabetes that is etiologically related to, i.e., that it 
caused by, his service-connected psychiatric disability.  The 
Board concludes, therefore, that the preponderance of the 
evidence does not support the finding, in the sense that 
Allen represents, of a nexus between the alleged aggravation 
of diabetes such that he has suffered the development of, or 
the aggravation of, cardiovascular disease and the service-
connected psychiatric disability.

Finally, the Board notes that the appellant has presented his 
own statements regarding the development or aggravation of 
his current hypertension and coronary artery disease being 
etiologically related to his service-connected psychiatric 
disability.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his hypertension or his coronary artery disease, or their 
etiologic relationship to his service-connected psychiatric 
disability.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of aggravation or a nexus 
between current cardiovascular complaints and his service-
connected psychiatric disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Based on the totality of the evidence of record, including 
the private treatment records dated between 1994 and 1998, 
all of the reports from the Psychiatric Clinic (not just the 
November 1992 and subsequent reports), the various medical 
records from 1986 to 1988, and the reports of VA medical and 
field examinations conducted in 1995 and 1997, the Board 
finds that the preponderance of the evidence is against a 
finding of secondary service connection for both the 
hypertension and the coronary artery disease.  The strongest 
medical evidence in support of the appellant's claims comes 
from his psychiatrist, namely the November 1992 psychiatric 
evaluation wherein the doctor described the service connected 
illnesses as severe paranoid schizophrenia, generalized 
anxiety disorder, dysthymic disorder and schizoid personality 
disorder, and stated that the appellant's cardiovascular 
conditions were a direct and proximate consequence of his 
deteriorating service connected mental illnesses.  However, 
this report does not contain any medical foundation for this 
opinion by the psychiatrist.  The Board notes that service 
connection cannot be granted for a personality disorder and 
that the psychiatrist did not indicate how much of the 
appellant's symptomatology should be attributed to that 
condition.  Furthermore, earlier evaluations done in 1987 by 
this psychiatrist and his associates temporally and causally 
relate the 1986-1987 onset of hypertension to the extreme 
stress the appellant endured for over nine years as a police 
dispatcher handling distressing and life or death situations 
on a regular basis.

In addition, nowhere in the extensive records concerning the 
treatment the appellant received from cardiologists, 
including cardiac and vascular surgery and cardiac 
catheterizations, is there found any clinical notation 
suggesting that the appellant's psychiatric disability was a 
risk factor or that the care and management of either his 
diabetes or his cardiac conditions had to be adjusted in any 
way due to his psychiatric disability.  Indeed, it appears 
from these records that most of the doctors providing 
cardiac-related care were unaware of the existence of any 
psychiatric disability, much less one that had resulted in a 
100 percent evaluation beginning in 1988.  Furthermore, these 
doctors cite other risk factors in addition to diabetes and 
hypertension for the development of coronary artery disease 
in this particular patient, namely hyperlipidemia and decades 
of cigarette smoking.  The Board notes that the cigarette 
smoking predates the appellant's entry into service.  There 
is no medical evidence of record that provides a clinical 
basis for concluding that the cigarette smoking and/or the 
hyperlipidemia played no role in the appellant's development 
of hypertension and coronary heart disease.

As to the argument initially put forth in a May 1995 letter 
from a doctor at the Main Street Health Center stating that 
the appellant's psychiatric illnesses have contributed to his 
multiple medical problems and that his poor compliance with 
medical regimens and dietary restrictions continue to place 
him at increased risk for another major cardiovascular 
insult, there is no medical evidence of record that shows 
that either the appellant's hypertension or his diabetes have 
worsened over the years to such a degree that a increased 
evaluation would have been warranted if these conditions had 
been service-connected.  

The record does not present sufficient competent evidence 
that demonstrates a linkage between the appellant's currently 
diagnosed hypertension and cardiovascular disease and his 
service-connected psychiatric disability.  Weighed against 
the "negative" objective evidence discussed above is the 
"positive" evidence represented by the contentions that 
service-connected psychiatric disability, essentially, either 
caused, made worse, or otherwise "aggravated" the appellant's 
hypertension and coronary artery disease so as to warrant a 
grant of service-connection for at least a portion of the 
cardiovascular pathology under the holding in Allen.  The 
Board concludes that the weight of the "negative" objective 
evidence, principally in the form of the years of cardiac 
care records demonstrating a lack of any clinical awareness 
of a psychiatric disorder affecting treatment for 
hypertension or diabetes, medical opinions of record with 
regard to the relationship between the service connected 
psychiatric disability and the current cardiovascular 
disorders, including those relating the onset of the 
appellant's hypertension to his stressful police dispatcher 
job, exceeds that of the "positive" evidence of record, which 
is limited to medical opinions finding a relationship without 
any reference to the clinical evidence of record. 

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's hypertension 
and coronary artery disease are not related to the service-
connected psychiatric disability in that the psychiatric 
disability did not cause either the hypertension or the 
coronary artery disease or aggravate either the hypertension 
or the diabetes thereby causing coronary artery disease.  
While it is apparent that the appellant does suffer from 
diabetes, hypertension and coronary artery disease, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of those conditions and the 
psychiatric disability for which service connection has been 
granted.  Furthermore, the medical evidence of record 
supports the conclusion that the hypertension and diabetes 
have not been aggravated or caused to worsen by the service-
connected psychiatric disability.  

Therefore, the preponderance of the evidence is against both 
of the appellant's secondary service connection claims.  The 
Board must accordingly conclude that the appellant's claims 
for service connection for hypertension and cardiovascular 
disease as secondary to his service connected psychiatric 
disorder both fail.

The benefit of the doubt rule is not for application, and the 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to secondary service connection for hypertension 
is denied.  

Entitlement to secondary service connection for 
cardiovascular disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

